



ROSEHILL RESOURCES INC.
LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK GRANT NOTICE
Pursuant to the terms and conditions of the Amended and Restated Rosehill
Resources Inc. Long-Term Incentive Plan (as it may be amended, restated,
supplemented or otherwise modified, the “Plan”), Rosehill Resources Inc.
(the “Company”) hereby grants to the individual listed below (“you” or
“Grantee”) the number of shares of Restricted Stock (the “Restricted Shares”)
set forth below in this Restricted Stock Grant Notice (this “Grant Notice”). The
Restricted Shares are subject to the terms and conditions set forth herein, in
the Restricted Stock Agreement (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Grantee’s Name:
Gary C. Hanna
Date of Grant:
September 19, 2018
Total Number of Shares of Restricted Stock:
42,293 Shares
Vesting Commencement Date:
September 19, 2018
Vesting Schedule:




Subject to the terms and conditions of the Agreement, the Plan and the other
terms and conditions set forth herein, the Restricted Shares shall vest on the
earlier to occur of (i) the first anniversary of the Vesting Commencement Date
identified above so long as you continuously provide services to the Company or
one of its Affiliates from the Date of Grant through such anniversary date, or
(ii) the date that you cease to be a member of the Board other than as a result
of your resignation, removal from the Board for cause or failure to be duly
nominated for re‐election to the Board.



By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Grant Notice. You acknowledge that you have reviewed the
Agreement, the Plan and this Grant Notice in their entirety and fully understand
all provisions of the Agreement, the Plan and this Grant Notice. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions or determinations
arising under the Agreement, the Plan or this Grant Notice.
You also understand and acknowledge that you should consult with your tax
advisor regarding the advisability of filing with the Internal Revenue Service
an election under section 83(b) of the Internal Revenue Code with respect to the
Restricted Shares. This election must be filed no later than 30 days after Date
of Grant set forth in this Grant Notice. This time period cannot be extended. If
you wish to file a section 83(b) election, an election form is attached hereto
as Exhibit B. By signing below, you acknowledge (a) that you have been advised
to consult with a tax advisor regarding the tax consequences of the award of the
Restricted Shares and (b) that timely filing a section 83(b) election (if you
choose to do so) is your sole responsibility, even if you request the Company or
any of its affiliates or any of their respective managers, directors, officers,
employees





--------------------------------------------------------------------------------




or authorized representatives (including attorneys, accountants, consultants,
bankers, lenders, prospective lenders and financial representatives) to assist
in making such filing or to file such election on your behalf.
This Grant Notice may be executed in one or more counterparts (including
portable document format (.pdf) and facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.
In addition, you are consenting to receive documents from the Company and any
plan administrator by means of electronic delivery, provided that such delivery
complies with the rules, regulations, and guidance issued by the Securities and
Exchange Commission and any other applicable government agency. This consent
shall be effective for the entire time that you are a participant in the Plan.
Note: To accept the grant of the Restricted Shares, you must execute this Grant
Notice and return an executed copy to the Company, 16200 Park Row, Suite 300,
Houston, Texas, 77084, by September 28, 2018.


[Remainder of Page Intentionally Blank;
Signature Page Follows]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and Grantee has executed this Grant
Notice, effective for all purposes as provided above.




 
 
ROSEHILL RESOURCES INC.






 
 
By:
/s/ R. Craig Owen
 
 
Name:
R. Craig Owen
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
GRANTEE




/s/ Gary C. Hanna
Gary C. Hanna









SIGNATURE PAGE TO
RESTRICTED STOCK GRANT NOTICE



--------------------------------------------------------------------------------






EXHIBIT A


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”) is made as of the Date of
Grant set forth in the Grant Notice to which this Agreement is attached by and
between Rosehill Resources Inc., a Delaware corporation (the “Company”), and
Gary C. Hanna (“Grantee”). Capitalized terms used but not specifically defined
herein shall have the meanings specified in the Plan or the Grant Notice.
1. Award.  The Company hereby grants to Grantee the number of shares of
Restricted Stock set forth in the Grant Notice (the “Restricted Shares”) on the
terms and conditions set forth in the Grant Notice, this Agreement and the Plan,
which is incorporated herein by reference as a part of this Agreement. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.
2.    Issuance Mechanics. The Company shall (a) cause a stock certificate or
certificates representing the Restricted Shares to be registered in the name of
Grantee, or (b) cause the Restricted Shares to be held in book-entry form.  If a
stock certificate is issued, it shall be delivered to and held in custody by the
Company and shall bear such legend or legends as the Committee deems appropriate
in order to reflect the Forfeiture Restrictions and to ensure compliance with
the terms and provisions of this Agreement, the rules, regulations and other
requirements of the United States Securities and Exchange Commission and any
stock exchange on which the Stock is then listed or quoted. If the shares of
Stock are held in book-entry form, then such entry will reflect that the shares
are subject to the restrictions of this Agreement.
3.    Forfeiture Restrictions. 
(a)    The Restricted Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of except as
provided in this Agreement or the Plan, and in the event Grantee’s service
relationship with the Company and its Affiliates is terminated as a result of
Grantee’s resignation, termination or removal for cause or failure to be duly
nominated for re‐election to the Board, Grantee shall immediately and without
any further action by the Company, forfeit and surrender to the Company for no
consideration all of the Restricted Shares with respect to which the Forfeiture
Restrictions have not lapsed in accordance with Section 3(b) as of the date of
such termination or removal. The prohibition against transfer and the obligation
to forfeit and surrender the Restricted Shares to the Company upon termination
of Grantee’s service relationship as provided in the preceding sentence are
referred to herein as the “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of the Restricted
Shares.
(b)    The Restricted Shares shall be released from the Forfeiture Restrictions
in accordance with the vesting schedule set forth in the Grant Notice.  The
Restricted Shares with respect to which the Forfeiture Restrictions lapse
without forfeiture are referred to herein as the “Earned Shares.” As soon as
administratively practicable following the release of any Stock from the
Forfeiture Restrictions, the Company shall, as applicable, either deliver to
Grantee the certificate


A-1



--------------------------------------------------------------------------------




or certificates representing such Stock in the Company’s possession belonging to
Grantee, or, if the Stock is held in book-entry form, then the Company shall
remove the notations indicating that the Stock is subject to the restrictions of
this Agreement. Grantee (or the beneficiary or personal representative of
Grantee in the event of Grantee’s death or disability, as the case may be) shall
deliver to the Company any representations or other documents or assurances as
the Company or its representatives deem necessary or advisable in connection
with any such delivery.
4.    Dividends and Other Distributions. Dividends and other distributions that
are paid or distributed with respect to a Restricted Share (whether in the form
of shares of Stock or other property (including cash)) (referred to herein as
“Distributions”) shall be subject to the transfer restrictions and the risk of
forfeiture applicable to the related Restricted Share and shall be held by the
Company or other depository as may be designated by the Committee as a
depository for safekeeping. If the Restricted Share to which such Distributions
relate is forfeited to the Company, then such Distributions shall be forfeited
to the Company at the same time such Restricted Share is so forfeited. If the
Restricted Share to which such Distributions relate becomes vested, then such
Distributions shall be paid and distributed to Grantee as soon as
administratively feasible after such Restricted Share becomes vested (but in no
event later than March 15 of the calendar year following the calendar year in
which such vesting occurs). Distributions paid or distributed in the form of
securities with respect to Restricted Shares shall bear such legends, if any, as
may be determined by the Committee to reflect the terms and conditions of this
Agreement and to comply with applicable securities laws.
5.    Rights as Stockholder.  Except as otherwise provided herein, upon issuance
of the Restricted Shares by the Company, Grantee shall have all the rights of a
stockholder of the Company with respect to such Restricted Shares subject to the
restrictions herein, including the right to vote the Restricted Shares.
6.    Tax Withholding. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income or
wages to Grantee for federal, state, local or foreign tax purposes, Grantee
shall deliver to the Company or to any Affiliate nominated by the Company at the
time of such receipt or lapse, as the case may be, such amount of money or, if
permitted by the Committee in its sole discretion, shares of Stock as the
Company or any Affiliate nominated by the Company may require to meet its
obligation under applicable tax or social security laws or regulations, and if
Grantee fails to do so, the Company and its Affiliates are authorized to
withhold, or cause to be surrendered, from any cash or stock remuneration
(including any of the Restricted Shares or Earned Shares under this Agreement)
then or thereafter payable to Grantee equal to any tax or social security
required to be withheld by reason of such resulting compensation income or
wages, and to take such other action as may be necessary in the opinion of the
Company to satisfy such withholding obligation. Grantee acknowledges and agrees
that none of the Board, the Committee, the Company or any of its Affiliates have
made any representation or warranty as to the tax consequences to Grantee as a
result of the receipt of the Restricted Shares, the lapse of any Forfeiture
Restrictions or the forfeiture of any of the Restricted Shares pursuant to the
Forfeiture Restrictions. Grantee represents that he is in no manner relying on
the Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers or authorized representatives
(including, without limitation, attorneys, accountants, consultants, bankers,
lenders,


A-2



--------------------------------------------------------------------------------




prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences. Grantee represents that he has consulted
with any tax consultants that Grantee deems advisable in connection with the
Restricted Shares.
7.    Refusal to Transfer; Stop-Transfer Notices.  The Company shall not be
required (a) to transfer on its books any shares of Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares shall have
been so transferred.  Grantee agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
8.    Restricted Shares Not Transferable.  The Restricted Shares may not be
sold, pledged, assigned or transferred in any manner unless and until the
Forfeiture Restrictions have lapsed.  No Restricted Shares or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of Grantee or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
9.    Continued Employment; Membership on the Board. Nothing in the adoption of
the Plan, nor the award of the Restricted Shares thereunder pursuant to the
Grant Notice and this Agreement, shall confer upon Grantee the right to
continued employment by the Company or any Affiliate, or any other entity, or
continued membership on the Board or affect in any way the right of the Company
or any such Affiliate, or any other entity to terminate such employment or
membership at any time. The award of the Restricted Shares is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Any future Awards will be granted
at the sole discretion of the Company. Unless otherwise provided by applicable
law, Grantee’s employment by the Company or any Affiliate, or any other entity
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Grantee, the Company, any Affiliate, or other entity for
any reason whatsoever, with or without cause or notice. Any question as to
whether and when there has been a termination of Grantee’s employment,
membership on the Board or other service relationship, and the cause of such
termination, shall be determined by the Board, and such determination shall be
final, conclusive and binding for all purposes.
10.    Section 83(b) Election. If Grantee makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Shares as of the Date of
Grant rather than as of the date or dates upon which Grantee would otherwise be
taxable under Section 83(a) of the Code, Grantee hereby agrees to (a) use the
election form provided in Exhibit B for such purpose and (b) deliver a copy of
such election to the Company promptly after filing such election with the
Internal Revenue Service.


A-3



--------------------------------------------------------------------------------




11.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Grantee, such
notices or communications shall be effectively delivered if hand delivered to
Grantee or if sent by registered or certified mail to Grantee at the last
address Grantee has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail to the Company at its principal executive offices.
12.    Agreement to Furnish Information. Grantee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
13.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Restricted Shares granted hereby. Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The Board
may, in its sole discretion, amend this Agreement from time to time in any
manner that is not inconsistent with the Plan; provided, however, that except as
otherwise provided in the Plan or this Agreement, any such amendment that
materially reduces the rights of Grantee shall be effective only if it is in
writing and signed by both Grantee and an authorized officer of the Company.
14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
15.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without Grantee’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon Grantee and Grantee's beneficiaries, executors,
administrators and the person(s) to whom the Restricted Shares may be
transferred by will or the laws of descent or distribution.
16.    Clawback. Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock granted hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.
17.    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.




A-4



--------------------------------------------------------------------------------




[Remainder of Page Intentionally Blank]






A-5



--------------------------------------------------------------------------------






EXHIBIT B
SECTION 83(b) ELECTION


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for such property.


1.
The name, taxpayer identification number and address of the undersigned (the
“Taxpayer”), and the taxable year for which this election is being made are:

Taxpayer’s Name:                        


Taxpayer’s Social
Security Number:         - -        
            
Taxpayer’s Address:                          
                                


Taxable Year:                            


2.
The property that is the subject of this election (the “Property”) is ________
shares of common stock of Rosehill Resources Inc.



3.
The Property was transferred to the Taxpayer on , _____.

4.
The Property is subject to the following restrictions: The shares are subject to
various transfer restrictions and are subject to forfeiture in the event certain
service conditions are not satisfied.

5.
The fair market value of the Property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations) is $ per share x _______
shares = $ .



6.
The amount paid by the Taxpayer for the Property is $_______.

7.
The amount to include in gross income is $ .





The undersigned taxpayer will file this election with the Internal Revenue
Service office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the Property. A copy of the
election also will be furnished to the person for whom the services were
performed. The undersigned is the person performing the services in connection
with which the Property was transferred.






Dated:                                                     
Taxpayer’s Signature 


EXHIBIT B

